Citation Nr: 0528503	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left patella with degenerative joint disease (DJD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded a 10 percent evaluation 
for the veteran's left knee disorder, effective February 2, 
2000.  This decision also denied entitlement to service 
connection for a gastric ulcer and for a TDIU.  

In March 2003, the Board ordered further development in the 
case.  However, the regulation that permitted the Board to 
undertake this development (38 C.F.R. § 19.9(a)(2) (2002)) 
was invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a consequence, this case was remanded 
by the Board in December 2003 so that the additional 
development could be conducted by the RO.  Following the 
requested development, a Supplemental Statement of the Case 
(SSOC) was issued to the veteran in March 2005.

The issue of entitlement to an increased evaluation for 
chondromalacia of the left patella with DJD is addressed in 
the Remand portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.

Because the TDIU issue is inextricably intertwined with the 
veteran's claim for an increased evaluation for the left 
knee, and the latter issue is being remanded herein, it will 
be held in abeyance until the increased evaluation issue is 
resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).




FINDING OF FACT

The veteran does not have a chronic gastric ulcer that can be 
related to his period of active military service.


CONCLUSION OF LAW

A chronic gastric ulcer was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for a gastric ulcer on 
February 2, 2000.  The September 2000 rating action then 
denied service connection.  After that rating action was 
issued, the RO sent the veteran a statement of the case (SOC) 
which included the provisions of 38 C.F.R. § 3.159 (2002).  
He was again provided with the language of the new regulation 
in the March 2005 SSOC.  


Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided VCAA 
notice on two different occasions (see above).  The SOC and 
SSOC included all the relevant regulations related to the 
VCAA.  Therefore, the Board finds that the veteran was aware 
of the evidence and information that was needed to 
substantiate his claim, as well as his and VA's duties to 
obtain evidence relevant to the claim.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125.  Moreover, 
following the December 2003 Remand, VA obtained those 
additional records that were available in relation to the 
claim.  The veteran denied the existence of any records other 
than those obtained by the RO in conjunction with the Remand.  
In addition, the claim was readjudicated following the 
provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal now is not prejudicial error to the 
appellant. 



II.  Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Where a veteran has served for 90 days or more during a 
period of war, or following peacetime service after January 
1, 1947, and a peptic ulcer (gastric or duodenal) becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

III.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Factual background

The veteran's service medical records do not show any 
complaints of or treatment for a gastric ulcer.  There was 
one complaint in July 1962 of nausea, vomiting, and abdominal 
cramps.  However, gastroenteritis was diagnosed.  The reports 
of medical examinations performed in January 1966, July 1971, 
April 1975, and August 1983 make no mention of any complaints 
or findings indicative of an ulcer.

The veteran has submitted voluminous records developed 
between 1999 and 2004.  In February 1999, he had acute 
gastrointestinal bleeding.  In September 1999, he reported 
having stomach cramps over the preceding year.  He continued 
to suffer from recurrent emesis and persistent nausea.  An 
UGI (upper gastrointestinal) X-ray series revealed a large 
fundus with a widely patent anastomosis.  He was noted to 
have a history of gastroesophageal reflux disease (GERD).  He 
was treated with proton pump inhibitor therapy, without 
success.  He then underwent a vagotomy and antrectomy.  In 
February 2000, he had the onset of left dull, intermittent 
abdominal pain.  He had had one episode of vomiting, with 
persistent nausea.  In March 2000, his epigastrium was noted 
to be mildly tender, and peptic ulcer disease was diagnosed.  
In April 2002, acute gastritis was diagnosed.

V.  Analysis

After a careful review of the evidence of record, the Board 
must conclude that entitlement to service connection for a 
gastric ulcer is not justified.  While there was one notation 
of nausea and vomiting in service, with gastroenteritis being 
diagnosed, there is no competent evidence that an ulcer 
condition was ever manifested or diagnosed in service.  All 
medical examinations performed in service contained no 
complaints or findings of a gastric or duodenal ulcer.  Nor 
is there any objective evidence that the veteran's currently 
claimed gastric ulcer manifested to a compensable degree 
within one year after his separation from service.  The 
record does not contain a finding of an ulcer until 1999, 
with a then one-year history of complaints.  Therefore, 
service connection on either a direct or presumptive basis is 
not warranted under the facts and the law in this case.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a gastric ulcer.



ORDER

Entitlement to service connection for a gastric ulcer is 
denied.


REMAND

Initially, the Board notes that while the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure an accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has requested that an increased evaluation be 
assigned for his service-connected chondromalacia of the left 
patella with DJD.  He was last afforded a VA examination of 
the left knee in February 2000, well over five years ago.  
While the treatment records obtained after this examination 
do not show significant treatment for this condition, the 
Board finds that the February 2000 VA examination no longer 
provides a contemporaneous picture of his degree of 
disability.  Under the circumstances of this case, it is 
determined that another VA examination is warranted.

This case is REMANDED for the following development:

1.  The veteran should be provided a 
complete VA orthopedic examination of the 
left knee.  The claims folder, to include a 
copy of this Remand, must be made available 
to the examiner prior to the examination. 

a.  The examiner should indicate whether 
there is a moderate degree of recurrent 
subluxation or lateral instability.  Any 
other tests, to include X-rays, deemed 
necessary to fully evaluate the degree of 
disability of the left knee must be 
undertaken.

b.  Any limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the service-connected 
knee.

c.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2004).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

d.  The examiner must provide 
comprehensive reports including complete 
rationales for all conclusions made.  The 
examiner should fully describe the degree 
of limitation of motion of the joint or 
joints affected by any degenerative 
changes.

2.  Following completion of the above-
requested development, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for left chondromalacia 
patellae with DJD.  If the claim remains 
denied, he and his representative must be 
given an opportunity to respond; the case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


